111919 .0015 .2V . 01247868 .001                                                                                1904512 . Court.278
                                                 United States Bankruptcy Court                             19-04512-5-DMW
                                               Eastern District of North Carolina New Bern Division

                                                                          IN RE
                                                                        TRESIA ANN TRELOAR
           1904512                                                      300 WEATHERFORD DRIVE
           PRO SE/TRESIA ANN TRELOAR
           300 WEATHERFORD DRIVE                                        JACKSONVILLE, NC 28540
           JACKSONVILLE, NC 28540                                                   SSN or Tax I.D. XXX-XX-4260




           U.S. Bankruptcy Court
           P.O. Box 791                                                 Other Names Used:
           Raleigh, NC 27602                                            TRESIA ANN WATERS




                                                                                    CLAIM NO: - Court - A                  U.S.




                                                       OBJECTION TO CONFIRMATION



           The undersigned Chapter 13 Trustee reports to the Court that the plan of the debtor(s) does not meet the requirements of
           11 USC 1325 in that:

           Failure to file required pre-petition tax returns pursuant to §§ 1325(a)(9),1308
           and/or Failure to provide copy of most recent tax return pursuant to
           §§ 521(e)(2)(A)(i), 1307(c); EDNC LBR 4002-1(a)(2).
           Plan fails to provide secured claim treatment pursuant to § 1325(a)(5)
           Failure to propose plan in good faith pursuant to § 1325(a)(3)




           Wherefore, the Chapter 13 Trustee objects to confirmation of the Chapter 13 Plan as proposed and request that
           that the court conduct a hearing on Trustee's objection.




           DATED: November 19, 2019                                          /S/ Joseph A. Bledsoe, III
                                                                             Joseph A. Bledsoe, III
                                                                             Chapter 13 Trustee
                                                                                                          0015
                                                   CERTIFICATE OF MAILING
CASE: 1904512        TRUSTEE: 2V                       COURT: 278                                   Page 1 of 1
TASK: 11-18-2019 .01247868.BLB018                      DATED: 11/19/2019
Court                         Served Electronically

Trustee                       Joseph A. Bledsoe, III                       P.O. Box 1618
                                                                           New Bern, NC 28563
Debtor                        TRESIA ANN TRELOAR                           300 WEATHERFORD DRIVE
                                                                           JACKSONVILLE, NC 28540
                                                                                                    3 NOTICES
         THE ABOVE REFERENCED NOTICE WAS MAILED TO EACH OF THE ABOVE ON 11/19/2019 .
         I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
         EXECUTED ON 11/19/2019 BY /S/EPIQ Systems, Inc.

*CM - Indicates notice served via Certified Mail
